Filed 6/3/21
               CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

               SECOND APPELLATE DISTRICT

                         DIVISION SIX


BRIGHTON COLLECTIBLES,                 2d Civ. No. B307235
LLC,                               (Super. Ct. No. 19CV06616)
                                     (Santa Barbara County)
  Cross-complainant and
Appellant,

v.

NATALIE HOCKEY,

  Cross-defendant and
Respondent.


             Natalie Hockey directed her modeling agency to
negotiate a contract on her behalf with Brighton Collectibles,
LLC. They agreed that Brighton would pay Hockey $3,000 for a
one-day photoshoot. They also agreed on how and when payment
would be made.
             After the photoshoot, Brighton paid Hockey according
to the terms of their contract. But Hockey wanted more for her
single day of work. She sued Brighton, alleging that Brighton
failed to comply with state law despite adhering to the terms of
the contract it negotiated with her own agent. She claimed she
was due the full $3,000 on the day of the shoot, and Brighton’s
failure to pay entitled her to $90,000. Here we decide that such
deceit, if proven at trial, does not entitle her to a bonus.
              Brighton appeals from the trial court’s order granting
Hockey’s anti-SLAPP motion to strike Brighton’s cross-claim for
fraud. (Code Civ. Proc., § 425.16.) Brighton contends the court’s
order should be vacated because: (1) Hockey did not show that
Brighton’s cross-claim arose out of protected conduct, rendering
the anti-SLAPP statute inapplicable, and (2) even if the anti-
SLAPP statute does apply, Brighton produced prima facie
evidence in support of its claim. We vacate the trial court’s
order.
              FACTUAL AND PROCEDURAL HISTORY
              Hockey is a fashion model. She was represented by
LA Models, Inc. Their agreement provided that LA Models would
negotiate contracts for Hockey and collect payment on her behalf.
              Brighton designs, manufactures, and sells women’s
fashion accessories. In October 2018 Brighton selected Hockey to
model some of its products. Brighton negotiated an agreement
with LA Models that provided that Hockey would participate in a
one-day, 10-hour-long photoshoot in exchange for $3,000 and
specified usage rights. The agreement also provided that LA
Models would invoice Brighton for Hockey’s work, that Brighton
would pay LA Models, and that LA Models would pay Hockey.
The invoice would direct Brighton to “make checks payable to
L.A. Models, Inc.” These terms were consistent with standard
industry practice.
              The photoshoot took place on October 4. LA Models
invoiced Brighton for Hockey’s work on October 29. The invoice




                                 2
said that payment was due “upon job completion.” Brighton paid
the invoice with a check dated December 7.
            Hockey sued Brighton for failing to pay her
immediately upon completion of the photoshoot. She claimed
that Brighton “employed” her for the shoot and as such payment
was due at the end of the day—i.e., upon “discharge from her
employment.” (Lab. Code, § 201, subd. (a).) Hockey sought
$90,000 in waiting-time penalties plus attorney fees and costs.
(Lab. Code, §§ 203, 218.5.) She has asserted nearly identical
claims and sought similar penalties from at least four other
businesses that have used her modeling services.
            Brighton cross-complained, asserting claims for
declaratory relief and fraud. Brighton alleged that:

  • LA Models “had the authority to act on Hockey’s behalf,”
  • “Brighton would pay LA Models $3,000 for Hockey’s work[]
    in accordance with an invoice that LA Models would send
    Brighton,”
  • “[t]he invoice would be paid by Brighton directly to LA
    Models (not Hockey),”
  • “LA Models would fully and timely pay Hockey in accord
    with all applicable laws,”
  • neither LA Models nor Hockey indicated that they
    considered Hockey a Brighton employee,
  • Hockey “intended to make a claim against Brighton for
    Labor Code violations[] unless she was paid directly by
    Brighton[] at the conclusion of” the photoshoot,
  • Hockey “intentionally failed to disclose” her intent to
    Brighton,
  • Brighton did not know of Hockey’s intent,



                               3
   • Brighton reasonably relied on Hockey’s deception when it
     followed the terms of the agreement and paid LA Models
     after receiving an invoice, and
   • Hockey’s deception harmed Brighton.

             Hockey filed an anti-SLAPP motion to strike
Brighton’s cross-complaint. The trial court granted Hockey’s
motion as to Brighton’s fraud cross-claim, concluding that it arose
from protected activity because Hockey’s filing of a Labor Code
claim was an essential element. The court also concluded that
Brighton did not show a probability of prevailing on the cross-
claim.
                            DISCUSSION
             Brighton contends the trial court erroneously granted
Hockey’s anti-SLAPP motion to strike its cross-claim for fraud
because: (1) she failed to show that the claim arose from
protected conduct, and (2) even if she did, Brighton showed a
probability of prevailing. We agree with Brighton’s second
contention, and do not consider its first.
             We independently review whether the trial court
properly granted Hockey’s anti-SLAPP motion to strike
Brighton’s cross-claim for fraud. (Baral v. Schnitt (2016) 1
Cal.5th 376, 384.) Granting the motion was proper if: (1) Hockey
showed that Brighton’s claim arose “from any act . . . in
furtherance of [her] right of petition or free speech,” and (2)
Brighton failed to establish a “probability that [it] will prevail on
[its] claim.” (Code Civ. Proc., § 425.16, subd. (b)(1).) “Only a
[claim] that satisfies both prongs of the anti-SLAPP statute—i.e.,
that arises from protected speech or petitioning and lacks even




                                 4
minimal merit—is a SLAPP, subject to being stricken under the
statute.” (Navellier v. Sletten (2002) 29 Cal.4th 82, 89.)
               Here, even if we assume that Hockey fulfilled her
burden of showing that Brighton’s cross-claim for fraud arose
from protected conduct, reversal is required because Brighton has
shown a probability that it will prevail on its claim. To defeat
Hockey’s anti-SLAPP motion, Brighton was required to show that
its claim is “‘supported by a sufficient prima facie showing of
facts to sustain a favorable judgment if the evidence submitted
. . . is credited.’ [Citations.]” (Soukup v. Law Offices of Herbert
Hafif (2006) 39 Cal.4th 260, 291.) “For purposes of this inquiry,
‘the trial court [was required to] consider[] the pleadings and
evidentiary submissions of both’” Hockey and Brighton without
weighing “the credibility or comparative probative strength of
competing evidence.” (Ibid.) It was also required to accept
Brighton’s evidence as true (ibid.) and “indulg[e] in every
reasonable inference to be drawn from that evidence” (Nagel v.
Twin Laboratories, Inc. (2003) 109 Cal.App.4th 39, 52). If
Brighton’s claim had even “‘minimal merit’” it should not have
been stricken. (Soukup, at p. 291.)
               The evidence submitted during the proceedings below
shows that Brighton’s fraud cross-claim has the requisite
minimal merit. To defeat Hockey’s anti-SLAPP motion to strike
its fraud claim, Brighton had to produce prima facie evidence
that: (1) Hockey made a misrepresentation, (2) Hockey knew her
misrepresentation was false, (3) Hockey intended to induce
Brighton to rely on her misrepresentation, (4) Brighton
justifiably relied on the misrepresentation, and (5) damages.
(Lazar v. Superior Court (1996) 12 Cal.4th 631, 638.) Brighton
submitted evidence that Hockey made a misrepresentation when




                                5
she told the company to pay LA Models for her services during
the photoshoot upon receipt of an invoice rather than
immediately upon her “termination” as an employee when the
shoot concluded. It can be inferred that Hockey knew that
misrepresentation was false based on her actions. It can also be
inferred that Hockey intended for Brighton to rely on her
misrepresentation—and that Brighton justifiably did so—given
that (a) she instructed Brighton to do so, and (b) her instructions
comported with standard industry practices. Reliance on
Hockey’s misrepresentation damaged Brighton by exposing it to
$90,000 in waiting-time penalties plus attorney fees and costs—
in addition to the costs Brighton incurred in defending itself
against Hockey’s lawsuit. No more was required at this stage of
the proceedings.
             Hockey’s attempts to reframe Brighton’s cross-claim
for fraud are not persuasive. Hockey asserts that Brighton
claims that she had a duty to warn the company that she would
enforce her rights under the Labor Code if Brighton did not follow
the law. But Brighton made no such claim. Instead, Brighton
claimed that Hockey committed fraud when she told the company
to pay LA Models upon receipt of an invoice rather than paying
her directly at the conclusion of the photoshoot.
             Hockey also argues that Brighton knew of its duty to
pay her at the conclusion of the photoshoot since the invoice LA
Models sent said that payment was due “upon job completion.”
But that “term” was not part of the initial agreement. Rather, it
was included in an invoice sent to Brighton more than three
weeks after the photoshoot occurred. By that time the alleged
fraud had already occurred. Hockey’s post-hoc justification thus
cannot defeat Brighton’s fraud claim at this juncture. Brighton




                                6
has shown that its cross-claim is supported by the requisite
prima facie showing of facts.
                           DISPOSITION
             The trial court’s July 1, 2020, order granting
Hockey’s anti-SLAPP motion to strike Brighton’s cross-claim for
fraud is vacated. Upon remand, the court shall enter a new and
different order denying Hockey’s motion. Brighton shall recover
its costs on appeal.
             CERTIFIED FOR PUBLICATION.




                                   TANGEMAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




                               7
                    Donna D. Geck, Judge

           Superior Court County of Santa Barbara

               ______________________________

           Browne George Ross O’Brien Annaguey & Ellis, Peter
W. Ross and Charles Avrith for Cross-complainant and
Appellant.
           Excelsior Law, Roger Y. Muse; and Donna Boris for
Cross-defendant and Respondent.